Citation Nr: 0034005	
Decision Date: 12/29/00    Archive Date: 01/08/01

DOCKET NO.  99-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether a reduction in the disability rating for chronic 
lumbar strain from 40 percent to 20 percent disabling, 
effective June 1, 1999, was proper, including restoration of 
a 40 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Helinski, Counsel



INTRODUCTION

The veteran had active military service from December 1991 to 
October 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which reduced the rating for the veteran's 
chronic lumbar strain disability from 40 percent disabling to 
20 percent disabling, effective from June 1, 1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.  

2.  A review of the medical evidence of record reveals that 
the veteran's chronic lumbar strain has consistently been 
productive of limited motion, as well as complaints of pain 
on motion and pain with increased activity; there is recent 
evidence of radiating pain, degenerative changes, and 
narrowing disc spaces.

3.  The medical evidence of record does not reflect an actual 
improvement in the veteran's chronic lumbar strain disability 
between the time of the original grant of service connection 
and the assignment of a 40 percent disability rating, 
effective October 1995, and the March 1999 rating decision 
that reduced the rating to 20 percent, effective June 1999. 


CONCLUSION OF LAW

The reduction in the disability rating for chronic lumbar 
strain from 40 percent to 20 percent disabling, effective 
June 1, 1999, was not proper, and a restoration of a 40 
percent disability rating is granted.  38 U.S.C.A. § 1155 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.344, 
Part 4, including 38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's disagreement with a 
decision to reduce the disability rating for his service-
connected chronic lumbar strain from 40 percent to 20 percent 
disabling.

A review of the history of this appeal is as follows.  In a 
February 1996 rating decision, the RO awarded the veteran 
service connection for chronic lumbar strain, and a 40 
percent rating was assigned from October 1995.  That decision 
was based on evidence that the veteran had sustained a back 
disorder during service, which resulted in findings that 
included moderate to severe pain on motion.  

In July 1998, the veteran failed to report for a VA review 
examination.  Consequently, in an October 1998 rating 
decision, the RO proposed to reduce the veteran's back 
disability rating from 40 percent to noncompensable, on the 
basis that there was no evidence of the current severity of 
the veteran's back disability.  In November 1998, the veteran 
submitted a notice of disagreement as to that proposed 
reduction.  The veteran appeared at a VA examination 
scheduled in February 1999, and based on the results of that 
examination, in a March 1999 rating decision, the RO reduced 
the rating reduction from 40 percent to 20 percent.  The 
veteran disagreed with that reduction in a March 1999 
statement, but the 20 percent rating was upheld, and remains 
in effect.  

Essentially, the veteran disagrees with the rating reduction 
for several reasons.  He maintains that his back condition 
has remained at the same level of disability, and that he 
continues to have the same problems with his back.  He also 
disagrees with the adequacy of the examination upon which the 
rating reduction was based, as the examination was performed 
by a nurse practitioner, and he did not feel that it was a 
thorough examination.  In short, the veteran does not feel 
that the evidence supported a finding of "material 
improvement" in his back.  In a January 2000 statement, the 
veteran emphasized that he was "not appealing an 'evaluation 
of 20%' but rather [he was] appealing a reduction."  In 
short, the veteran requests a restoration of the 40 percent 
rating.  

As a preliminary matter, the Board finds that the RO 
satisfied the procedural requirements for rating reductions, 
set forth in 38 C.F.R. § 3.105(e) and (h), regarding notice 
and an opportunity for a predetermination hearing.  In that 
regard, upon the initial proposed reduction in November 1998, 
the veteran was notified that he had 60 days to notify the RO 
that he would appear for another scheduled examination, as 
well as 60 days to present additional evidence.  Moreover, 
the veteran was offered an opportunity to request a hearing.  
The veteran did not submit additional evidence or request a 
hearing, but he submitted a statement and appeared at a VA 
examination in February 1999.

According to the law, in order for VA to reduce certain 
service-connected disability ratings which have continued for 
5 years or more at the same level, the requirements of 
38 C.F.R. § 3.344(a) and (b) must be satisfied, such that 
there must be evidence of material improvement that is 
reasonably certain to be maintained, and if there is any 
doubt, the rating in effect will continue.  However, for 
disability ratings in effect for less than 5 years, as in the 
present case, the provisions of 38 C.F.R. § 3.344(a) and (b) 
are not applicable.  The duration of a rating is measured 
from the effective date assigned that rating until the 
effective date of the actual reduction.  See Brown v. Brown, 
5 Vet. App. 413, 418 (1993). 

The United States Court of Appeals for Veterans Claims (known 
as United States Court of Veterans Appeals, prior to March 1, 
1999) (hereinafter, "the Court") has held in Brown, that 
based on 38 C.F.R. § 4.13, in any rating reduction case it 
must be ascertained, based upon a review of the entire 
recorded history of the condition, whether the evidence 
reflects an actual change in the disability and whether the 
examination reports reflecting such change are based upon 
thorough examinations.  See Brown, 5 Vet. App. at 420-421.  
Additionally, in any rating reduction case not only must it 
be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id., see 38 C.F.R. §§ 4.2, 4.10.  
Furthermore, a claim as to whether a rating reduction was 
proper must be resolved in the veteran's favor unless the 
Board concludes that the preponderance of the evidence 
supports a finding of improvement in the disability picture.  
Id., citing Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
The Board emphasizes that a rating reduction case focuses on 
the propriety of a rating reduction, and is not the same as 
an increased rating issue.  Id., citing Peyton v. Derwinski, 
1 Vet. App. 282, 286 (1991).  

The veteran's chronic lumbar strain disability has been rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which 
prescribes a 20 percent rating for lumbosacral strain 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  A 
40 percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The Board also points out that a 40 percent rating 
is assigned for severe limitation of motion of the lumbar 
spine; a 20 percent rating is assigned for moderate 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295.  

Upon service separation in October 1995, which was the 
effective date for the award of service connection and the 40 
percent rating, the veteran's chronic lumbar strain was 
productive of the following findings.  A December 1995 VA x-
ray of the lumbosacral spine revealed loss of normal lumbar 
lordosis (curve) in the spine with straightening.  There was 
possible transitional vertebra with some narrowing of the 
disc space at the transitional level.  There was no 
spondylolysis or spondylolisthesis.  In a December 1995 VA 
examination, the veteran reported that he fell on his back 
during service, while carrying an eight pound load.  He 
indicated that he was instructed to decrease his activity, 
and he had limitations on lifting and long standing or 
sitting.  He was given stretches and Motrin.  He reported 
that the pain continued, which was continuous and of moderate 
severity, with exacerbation by bending, lifting, or sitting 
for long periods of time.  He was unable to sleep on hard 
surfaces.  Physical examination revealed a mild loss of 
lumbar lordosis, but gait was normal.  Back flexion was to 52 
degrees with moderate to severe pain.  Extension was to 18 
degrees, right lateral flexion was to 9 degrees with pain, 
and left lateral flexion was to 6 degrees with pain.  The 
diagnosis was severe chronic lumbar muscle strain.

In a December 1997 VA examination for the spine, the veteran 
indicated that he had experienced nearly constant discomfort 
and stiffness in his back since the time of his in-service 
injury.  The examiner indicated that the spine was normal to 
inspection.  Musculature was symmetrical, and there were no 
spasms to palpation.  Back flexion was fingers to within four 
inches of the floor.  Extension was to 15 degrees, right and 
left lateral bending was to 35 degrees, right and left 
rotation was to 45 degrees.  There was no discomfort elicited 
at a straight leg raise to 45 degrees.  Neurologically, deep 
tendon reflexes were 2+/4+ bilaterally, and muscle strength 
was 5/5 bilaterally.  Sensation was normal to touch, 
bilaterally.  An x-ray of the lumbar spine done in July 1996 
revealed minimal degenerative changes involving lumbosacral 
spine with mild scoliosis of the lumbosacral spine with 
convexity to the left.  An MRI of the lumbar spine conducted 
in October 1996 was normal.  An EMG study done in January 
1997 revealed no electrical diagnostic evidence for lumbar 
radiculopathy at that time.  

In a February 1999 VA examination for the spine, the veteran 
complained of dull pain (6-7 on a 0/10 pain scale), as well 
as intermittent sharp pain (8-9 on a 0/10 pain scale), which 
shoots down into his legs and radiates up his spine and in 
his shoulders.  The veteran reported flare-ups, the frequency 
of which depended on his activities.  He indicated that the 
flare-ups would occur on an average of every two to three 
months, and would resolve in about 48 hours.  The veteran 
stated that his work was impaired during a flare-up.  He wore 
a lower back soft brace while doing work that required 
lifting.  The veteran's job involved work on installation and 
maintenance of communication equipment, which required 
crawling, climbing, stretching, bending, and lifting.  The 
veteran reported problems sitting or standing for prolonged 
periods of time and lifting.  The spinal range of motion was 
forward flexion to 43 degrees passive range of motion to 
pain.  Forward flexion was to 54 degrees active range of 
motion, with verbal pain response.  Hyperextension was to 20 
degrees passively, with no pain response.  Passive left side 
flexion was to 19 degrees with pain; active left side flexion 
was to 22 degrees with verbal pain response.  Right side 
passive flexion was to 24 degrees with pain, and right side 
active flexion was to 28 degrees with pain.  There was point 
tenderness to palpation on spinous processes from about T12 
down.  The veteran stated that the tenderness radiated from 
mid to right lateral muscles of the same general area.  There 
were no gross postural abnormalities, musculature of the back 
was well-developed, and an x-ray dated in February 1999, 
revealed minimal degenerative changes involving the 
lumbosacral spine with narrowing of the L5-S1 interspace.  

Following the foregoing evidence, in a March 1999 rating 
decision the RO reduced the veteran's disability rating from 
40 percent to 20 percent.  

The Board notes that more recently, in a December 1999 VA 
examination report, the veteran reported that he had back 
pain that would shoot up to the right middle back of the 
chest, and down the right leg as far as the knee.  He was not 
currently on any medication, but he would take Tylenol.  On 
examination, the veteran was described as not in acute 
discomfort.  The assessment was right lower back pain with 
radiation to the right back to the scapular region and down 
the back of the right leg to just above the leg.  

The Board has reviewed the veteran's entire medical history 
with respect to his chronic lumbar strain, as summarized 
above.  See 38 C.F.R. § 4.1; Brown, 5 Vet. App. at 421-421, 
citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  
The Board concludes that the above-cited examinations were 
full and complete, in that they contained a review of the 
veteran's medical history, as well as current findings and 
opinions.  However, the Board is unable to find that evidence 
present at the time of the March 1999 rating reduction 
reflected an actual improvement in the veteran's chronic 
lumbar strain, such that a rating reduction from 40 percent 
to 20 percent was warranted.  

Specifically, the Board notes that the veteran's range of 
motion in the lumbar spine has for the most part, remained 
unchanged over the years.  In the December 1995 VA 
examination, the veteran had forward flexion to 52 degrees, 
and extension to 18 degrees.  In the December 1997 VA 
examination, flexion was described as fingers within four 
inches of the floor, but extension was to 15 degrees.  In the 
more recent examination of February 1999, forward flexion was 
to 43 degrees (passive) and 54 degrees (active); extension 
was 20 degrees passively.  Left and right lateral flexion 
appear to have improved somewhat since the December 1995 VA 
examination; however, the veteran has consistently complained 
of pain with lateral flexion.  The Board also notes that in 
the December 1995 VA examination, the veteran indicated that 
he experienced continuous pain, which was exacerbated with 
activity; he repeated these complaints in later examinations.  
Additionally, the veteran was noted to have a mild lumbar 
lordosis at that time, which was also noted in the December 
1997 VA examination.  The February 1999 VA examination was 
silent as to the presence of a curvature of the spine.  
However, unlike prior examinations, in the February 1999 VA 
examination, the veteran reported radiating pain and flare-
ups that would interfere with his ability to work.  There 
were also recent findings of narrowing disc space and minimal 
degenerative changes.  

In short, as discussed above, the Board is simply not 
convinced that the cited medical examinations disclose an 
actual change in disability such that a rating reduction was 
warranted.  See Brown, 5 Vet. App. 420, 421.  While the 
veteran appeared to have some improved range of motion in the 
December 1997 VA examination, his range of motion was 
decreased by the February 1999 VA examination.  Looking at 
the history of his back disability from the time the 40 
percent rating was assigned, effective October 1995, to the 
March 1999 rating reduction, the Board concludes that the 
preponderance of the evidence is against a finding of actual 
improvement in the veteran's chronic lumbar strain 
disability, and a restoration of the 40 percent rating for 
chronic lumbar strain is warranted.  



ORDER

Restoration of a 40 percent evaluation for chronic lumbar 
strain, is granted subject to the provisions governing the 
payment of monetary benefits.  



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals



 

